Honorable Wm. J. Burke               Opinion    No. W-178
Executive   Director
State Board of Control               Re:     Provisions     of the Supplement
Austin,   Texas                              to House Journal,      Pa e 163,
                                             Sec. 3, and Article       %3&a, Sec.
                                             3, V.C.S.,     as it relates   to
                                             collection     of monies and the
                                             re-appropriation      for use for
                                             specific    purposes    as such col-
                                             lection    of funds and re-
                                             appropriation     for use relates
                                             to activities     of the Board of
Dear Mr. Burke:                              Control.

              You have requested           an opinion   on the    following      ques-
tion:

               Isthe Comptroller    authorized    under the    ro
        visions  of Supplement to House Journal page 1 3
        Sec. 3 (Sec.     of Article    III of Chapter 519 ’ ‘-
        Acts of the 52 th Legislature,      Regular Se~ssio;
        Page 1348 at page 1532) and Article        634a SectIon
        3 (Vernon’s  Civil  Statutes),    ~to make the transfer
        of funds from the General Revenue Account to the
        Board of Control   Special   Services    Account?

          Your request          is   based     on the following     facts      stated
by you as follows:
              ,I. . . the Board of Control       issues   a Class and
        Item Booklet   fork the use and guidance        of bidders     in
        making application     for listing    on the bidders      list
        to receive   mail invitations      to bid.    The cost ranges
        from $2.50 to $7.50 per booklet         and bid listing.
               II
                    .   .   .



               ;The Board of Control    has collected    and          depos-
        ited during the fiscal     year certain    sums for           the
        above services,     but in preparing    the deposit           slips,
        we failed    to designate  the collections    under           the
        Special    Service  Account category.
Honorable   Wm. J. Burke,        page 2    (raw-178)


             We have requested         the Comptroller       to change
      the distribution       of the Booklet       charges collected
      from the regular        General, Revenue deposit         to the
      ‘Special    Service     Account’ deposit      since the cost
      of publication      of,.the   Class and Item Booklet          pre-
      viously   mentioned,      application     forms,    etc.,    have
      been paid from Board of Control             General    Appropria-
      tions,   Item 75 of House Bill         #lu,     and no reim-
      bursement for the booklet           so published     and issued
      to prospective      bidders    has been credited         back to
      this account for continuance           of the program.”

            In response     to    our request to the Comptroller’s    Office
regarding   the disposition        in the past of fees collected   under
the provisions    of Article       634a, the Comptroller  has stated:

              “Referring     to the conversation    with you with
      reference      to a question    you have in your office
      pertaining       to the use of fees collected        under Ar-
      ticle    #634a and your request       for information      on
      the accounting       for these fees,     and the interpre-
      tation    of appropriations      made since the 43rd Leg-
      islature     of 1933, the year in which the Article
      #634a was passed, House Bill #I67 of the 43rd Leg-
      islature,     making appropriations       to the executive
      and administrative        de artments and agencies        of the
      State of Texas, page f: 49, made an appropriation
      for these fees.         The procedure    which is followed
      on appropriations        of this type, which restricts
      the amount appropriated         to the actual     fees re-
      ceived,    the fees collected      are credited      to a Cash
      Control     Account in the appropriation        ledger,    an
      appropriation       number is assigned     to the appropria-
      tion which is made and all charges are placed
      against     the appropriations    and against     the Cash Fee
      Control.

             “1 have been unable to find where the 55th
      Legislature     made an appropriation     of the amount
      collected     under Article   #634a:    During~ this bien-
      nium the fees would be deposited.direct           t,o General
      Revenue, Unappropriated       Funds, and show that they
      were collected      by the Board of Control,      a revenue
      source code being used. to distinguish         this type of
      revenue.      The 46th and 47th Legislatures        did appro-
      priate    all of the fees or set limitations         for cer-
      tain positions      to be paid out of these fees.        During
      these years,     the fees were set into the Cash Fund
      Control,     and handling   as set-,out  above for the
Honorable   Wm. J. Burke,       page     3    (W-178)



      appropriations     made by the 43rd Legislature.
      Since the 47th Legislature,         the Legislature,has
      not made an appropriation        of these fees and they
      have been placed      into General Funds, ~Unappropri-
      ated Cash, and deposited        to the source of Reve-
      nue assigned    for service     charges,   showing that
      they were deposited       by the Board of Control.         Un-
      til the present     time, there has never been any
      question    as to whether the mailing ,list        fees were
      appropriated     in years in which the ~Legislature
      did not make an appropriation,          and the procedure
      of controlling     funds and appropriations        as set-
      out above, is followed       by this office     on all
      appropriations     made to State Departments         in which
      the Legislature     limits   the expenditure     to speci-
      fic fees.”

             Section    3 of   Article       634a,   Vernon’s   Civil   Statutes,
provides:

             “All amounts collected       from the annual serv-
      ice charge of those on the State mailing           list    or
      from proposals    furnished     shall be deposited      in
      the State ,Treasury,     in the name of the ‘State
      Board of Control     Special    Service   Account ,’ and
      enough of said funds so collected.shall           be used
      by said Board and paid out as other funds are to
      defray all necessary       expenses    and charges in con-
      nection    with the making and furnishing        of said
      proposals.”

The above quoted provisions    will be repealed    by the provisions
of Senate Bill   189, ticts of the 55th Legislature,    when it be-
comes effective.

            Se-ction 3 of Article.  III of Chapter 519, Acts                   of the
54th Le islature,    Regular Session   (General  Appropriation                   Act),
page 13 t 8 at page 1532, provides:

             “Publication    and Sale of Printed         Matter.      tiny
      moneys appropriated       under this      Atticle    for general’
      operating,     maintenance , miscellaneous,          or contin-
      gent expenses,      or specifically       appropriated      for
      printing,    within   the discretion       of the head of each
      executive     or administrative      department      or agency
      may be used for the publication            and distribution         of
      any notice,     pamphlet,   booklet,     rules,    regulations,
      or other matters of public          interest,     the subject
      matter of which is directly          related     to the statu-
      tory responsibilities        of the respective         department
      or agency.
Honorable     Wm. J. Burke,       page   4   (WW-178)



             ‘IIt is further provided    that a charge may
       be made and collected    for each such publication
       in an amount which will     reasonably  reimburse    the
       State for the actual expense of printing       it; ‘but
       any such publication   is to be furnished     without
       charge to other State departments      and agencies.

              “It is also provided     that moneys received
       and collected     from such charges are hereby appro-
       priated   to the respective     department or agency is-
       suing the publications,      for use during the fiscal
       year in which the receipts       are collected.     The
       State Comptroller     is to credit    such receipts   to
       the appropriation     item or items, from which the
       printing    costs were originally     paid.tt

              Item 75 of the appropriation   to the State Board of
Control     appropriates  moneys to be expended for the purpose of
printing     and binding,  among other purposes.

              As pointed       out by the letter       from the Comptroller’s
office,    since the 47th Legislature,             the Legislature         has note
made an itemized         appropriation       of the mailing       lists    fees <and
has not carried        in the appropriation          to the Board of Control
the “State Board of Control Special                Service     Account” as pro-
vided in Article         634a.     The fees collected         pursuant to the
provisions     of Article        634a, are mailing       list   fees entitling         a
person,    firm or corporation           paying such fees to be placed on
the State mailing         list    of prospective      bidders     on contracts       to
be let by the State Board of Control                 and is not reimbursement
for the cost of publications               and sale of printed         matter by the
State.     Therefore,       it is our opinion       that the provisions           of
Section    3 of Article        III of Chapter 519, Acts of the 54th Leg-
islature,     Regular Session,          does not apply to the mailing list
fees collected       pursuant to the provisions              of Article      634a,
Vernon’s     Civil   Statutes.        Since the Legislature          prior    to 1943
appropriated       such mailing       list    fees and subsequent        to 1941 has
not appropriated         mailing    list    fees,  it is our opinion          that the
moneys collected         pursuant to the provisions            of titicle       634a,
are not to be available            to the State Board of Control              for vex-
penditure.



              The provisions    of Section  3 of Article      III,
       Chapter 519, acts of the 54th Legislature,            Regu-
       lar Session,    page 1348 at page..l532,     appropriat-
       ing moneys collected      for the publication      and
       distribution    of notices,   pamphlets,    booklets,
Honorable     Wm. J. Burke,   page   5    (WW-178)


      r~ules and regulations     are not applicable to            the
      mailing  list  fees collected    pursuant to the            pro-
      visions  of Article    634a, V.C.S.
                                         Yours   very   truly,

                                         WILL WILSON
                                         Attorney General        of   Texas




JR:pf:wb                                   Assistant

APPROVED:

OPINION COMMITTEE

H. Grady Chandler,   Chairman
Mrs. Marietta  Payne
Wayland C. Rivers,   Jr.
Roger I. Daily

REVIEWEDFOR THE ATTORNEYGENERAL

BY:    Geo.    P. Blackburn